DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Akiyama et al. (US Pub. No. 2017/0168381 A1) discloses a projector (Figure 1, element 1) comprising: a light source apparatus (i.e. light source device; Figure 4, element 70) including a light source (i.e. light source unit [element 70A] illustrated in Figures 4 and 5) including a first light emitter (Figure 5, element 12C), a second light emitter (Figure 5, element 12B), a third light emitter (Figure 5, element 12G), and a fourth light emitter (Figure 5, element 12F) sequentially arranged in a row along a first direction that intersects a light exiting direction (Figure 5, element BL), a first optical structure (Figure 5, element 18) that shifts a light beam (Figure 5,element BLB) outputted from the second light emitter (Figure 5, element 12B) of the light source (Figure 5, 
Regarding claim 5, Akiyama et al. (US Pub. No. 2017/0168381 A1) discloses a projector (Figure 1, element 1) comprising: a light source apparatus (i.e. light source device; Figure 4, element 70) including a light source (i.e. light source unit [element 70A] illustrated in Figures 4 and 5) including a first light emitter (Figure 5, element 12C), a second light emitter (Figure 5, element 12B), a third light emitter (Figure 5, element 12G), and a fourth light emitter (Figure 5, element 12F) sequentially arranged in a row along a first direction that intersects a light exiting direction (Figure 5, element BL), a first optical structure (Figure 5, element 18) that shifts a light beam (Figure 5,element BLB) outputted from the second light emitter (Figure 5, element 12B) of the light source (Figure 5, element 70A) in a second direction that intersects the light exiting direction (Figure 5, element BL) and the first direction and shifts the light beam (Figure 5,element BLB) outputted from the second light emitter (Figure 5, element 12B) of the light source (Figure 5, element 70A) to a position adjacent to a light beam (Figure 5, element BLG) outputted from the third light emitter (Figure 5, element 12G) of the light source (Figure 5, element 70A), and a second optical structure (Figure 5, element 17) that shifts the light beam (Figure 5, element BLG) outputted from the third light emitter (Figure 5, element 12G) of the light source (Figure 5, element 70A) in the second direction and shifts the light beam (Figure 5, element BLG) outputted from the third light emitter (Figure 5, element 12G) of the light source (Figure 5, element 70A) to a position adjacent to the light beam 
Regarding claims 2-4 and 6-20, the claims are allowable based on their dependence from allowable claims 1 and 5 (respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (CN 211348976 U) discloses a light source module for providing a light beam in a first direction. The light source module comprises a first light source group, a second light source group, a third light source group, a first light combining device, a second light combining device and a fourth light combining device. The emergent surface of the first light source group and the emergent surface of the third light source group are not parallel to the emergent surface of the second light source group. Light emitted by the first light source set is reflected by the first light combining device and the second light combining device and then transmitted in the first direction. Light emitted by the third light source set is reflected by the third light combining device and the fourth light combining device and then transmitted in the first direction. Light emitted by the second light source group is transmitted through the first light combining device and the third light combining device along the first direction. The utility model further provides a projection device comprising the light source module. According to the light source module and the projection device, the light source module can take good space utilization rate and good heat dissipation effect into consideration.

Akiyama (JP 2015-049461 A) shows an illumination device including a plurality of solid light sources two-dimensionally arranged, a collimation optical system which comprises a plurality of collimator lenses and on which the light beam fluxes from the plurality of solid light sources are made incident, first light beam flux compression means for compressing the light beam fluxes from the collimation optical system in a first direction, and second light beam flux compression means for compressing the light beam fluxes from the first light beam flux compression means in a second direction. One of the first light beam flux compression means and the second light beam flux compression means is a reflection element in which a plurality of reflection surfaces are arrayed stepwise and the other is an optical element including the reflection element and a polarization separation element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/02/2022